


110 HRES 1386 IH: Expressing support for the designation of a

U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1386
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2008
			Mr. Royce (for
			 himself and Ms. Harman) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for the designation of a
		  National Prader-Willi Awareness Month to raise awareness and promote research
		  into this challenging disorder.
	
	
		Whereas Prader-Willi syndrome is a complex genetic
			 disorder that occurs in approximately 1 out of every 15,000 births, and is the
			 most commonly known genetic cause of life-threatening obesity;
		Whereas Prader-Willi syndrome affects males and females
			 with equal frequency and affects all races and ethnicities;
		Whereas Prader-Willi syndrome causes an extreme and
			 insatiable appetite, often resulting in morbid obesity, which is the major
			 cause of death for individuals with the syndrome;
		Whereas Prader-Willi syndrome also causes cognitive and
			 learning disabilities, and behavioral difficulties, such as
			 obsessive-compulsive disorder and difficulty controlling emotions;
		Whereas the hunger, metabolic, and behavioral
			 characteristics of Prader-Willi syndrome force affected individuals to require
			 constant and lifelong supervision in a controlled environment;
		Whereas studies have shown that there is a high morbidity
			 and mortality rate for individuals with Prader-Willi syndrome;
		Whereas there is no known cure for Prader-Willi
			 syndrome;
		Whereas early diagnosis of Prader-Willi syndrome allows
			 families to access treatment, intervention services, and support from health
			 professionals, advocacy organizations, and other families who are dealing with
			 the syndrome;
		Whereas recently discovered treatments, such as human
			 growth hormone, are improving the quality of life for individuals with the
			 syndrome and offer new hope to families, many difficult symptoms associated
			 with Prader-Willi Symptoms remain untreated;
		Whereas increased research into Prader-Willi syndrome can
			 lead to a better understanding of the disorder, more effective treatments, and
			 an eventual cure for Prader-Willi syndrome;
		Whereas increased research into Prader-Willi syndrome is
			 likely to improve our understanding of common public health concerns, including
			 childhood obesity and mental health; and
		Whereas advocacy organizations have designated May as
			 Prader-Willi Awareness Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports raising awareness and educating
			 the public about Prader-Willi syndrome;
			(2)applauds the efforts of advocates and
			 organizations that encourage awareness, promote research, provide education,
			 support and hope to those impacted by Prader-Willi syndrome;
			(3)recognizes the commitment of parents,
			 families, researchers, health professionals, and others dedicated to finding an
			 effective treatment and eventual cure for Prader-Willi syndrome;
			(4)supports increased funding for research
			 into the causes, treatment, and cure for Prader-Willi syndrome; and
			(5)expresses support for the designation of a
			 National Prader-Willi Awareness Month.
			
